DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 11/18/2021 is acknowledged.  The traversal is on the ground(s) that there is unity of invention and that search of all of the groups would not be unduly burdensome.  This is not found persuasive for the following reasons:
The common technical feature (the resin of claim 1 as set forth in restriction requirement dated September 24, 2021) that is still shared between the groups I, II, III, and IV does not make a contribution over the prior art in view of the teachings of Olajide (WO 2015200743 A1).  Therefore, the groups I, II, III, and IV still lack unity a posteriori for the same reasons as set forth in the restriction requirement dated September 24, 2021.
Further, “undue search burden” is not a requirement to establish a proper restriction requirement under the Unity of Invention standard for Patent Cooperation Treaty (PCT) patent applications. The “undue search burden” is a requirement under US Restriction Practice. 
Claims 6-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 1 and 4-5 are objected to because of the following informalities:  
Claim 1 recites the terms “I10” and “I2” whereas claim 5 recites the terms “I10” and “I2.” For consistency with the claims either all “I10” and “I2” terms should be subscripted (such as in claim 5) or not subscripted (such as in claim 1). 
Claims 1 and 4 recite the acronym “MWCDI” without first reciting what the acronym stands for. The first recitation of “MWCDI” in claim 1 should recite “Molecular Weighted Comonomer Distribution Index (MWCDI).”
Claim 5 recites the acronym “ZSVR” without first reciting what the acronym stands for. The first recitation of “ZSVR” in claim 5 should recite “Zero-Shear Viscosity Ratio (ZSVR).”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrases “wherein the first composition comprises 1 to 99 weight percent of the resin” and “wherein the maleic anhydride grafted polyethylene comprises 1 to 99 weight percent of the resin” in lines 4-5 and 8-9 respectively. However, according to claim 1, the first composition and the maleic anhydride grafted polyethylene are in the resin, not the other way around. Therefore, for 
Claims 2-5 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, since these claims depend from the claims rejected above and do not remedy the aforementioned deficiencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Olajide (WO 2015200743 A1) (previously cited) in view of Kupsch et al. (WO 2014105404 A1) (newly cited).
Regarding claim 1, Olajide teaches a resin for use as a tie layer in a multilayer structure (Olajide, Abstract, Page 2 Lines 9-23, and Page 18 Line 10-19), the resin comprising: a first composition, wherein the first composition comprises at least one ethylene-based polymer and wherein the first composition comprises a MWCDI value greater than 0.9, and a melt index ratio (I10/I2) that meets the following equation: I10/I2 > 7.0 - 1.2 x log (I2) (Olajide, Abstract, Claim 1), wherein the resin comprises 50 to 95 wt.% of the first composition (Olajide, Page 5 Lines 20-25), which lies within the claimed range of 1 to 99 weight percent, and therefore satisfies the claimed range, see MPEP 2131.03. Olajide further teaches wherein the material comprises a maleic anhydride grafted polyolefin and further lists multiple different polyolefins such as polyethylenes such as LLDPE, VLDPE, MDPE, LDPE, HDPE, and HMWHDPE (Olajide, Page 5 Line 26 - Page 6 Line 2, Page 6 Line 22- Page 7 Line 4). It would have been obvious to one of ordinary skill in the art you use a polyolefin such as the polyethylenes listed above as the polyolefin for the maleic anhydride grafted polyolefin with a reasonable expectation of success, see MPEP 2143. 
Olajide does not specifically disclose that the resin comprises 1 to 99 wt.% of the maleic anhydride grafted polyethylene.
Kupsch teaches a multilayer structure comprising a layer comprising an ethylene based polymer (Kupsch, Abstract, Par. 0005-0007, 0051, and 0075). Kupsch further teaches that the layer comprises 10 wt.% of a functionalized ethylene-based polymer which can be maleic anhydride grafted polyethylene (Kupsch, Par. 0005, 0021-0023, 0026, 0084-0085, and Claim 6). Kupsch’s maleic anhydride content range lies within the claimed range of 1 to 99% and therefore satisfies the claimed range, see MPEP 2131.03.
Since both Olajide and Kupsch are analogous art as they both teach multilayer structures comprising a layer that comprises an ethylene based polymer and a maleic anhydride grafted polyethylene, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Kupsch to modify Olajide and include the maleic anhydride grafted polyethylene in an amount of 10 wt.%. This would allow for a layer with improved adhesion, good processability, low taste level, and low odor level (Kupsch, Par. 0005-0007).
Regarding claim 2, modified Olajide teaches that the resin further comprises a polyolefin elastomer (Olajide, Page 5 Line 26 – Page 6 Line 2).
Regarding claim 3, modified Olajide teaches that the resin comprises 50 to 95 wt.% of the first composition (Olajide, Page 5 Lines 20-25), and 10 wt.% of the maleic anhydride grafted polyethylene as stated above (Kupsch, Par. 0084-0085). Modified Olajide's first composition content range overlaps the claimed range of 80 to 95 wt.%, and therefore establishes a prima facie
Regarding claim 4, modified Olajide teaches that the first composition has a MWCDI value of less than or equal to 10.0 (Olajide, Page 2 Lines 30-31 and Claim 2), which is the same as the claimed range and therefore satisfies the claim range, see MPEP 2131.03.
Regarding claim 5, modified Olajide teaches that the first composition has a ZSVR value from 1.2 to 3.0; a melt index ratio I10/I2 less than, or equal to 9.2; and a vinyl unsaturation level greater than 10 vinyls per 1,000,000 total carbons (Olajide, Page 3 Lines 10-18 and Claims 3-5), which are the same as the claimed ranges and therefore satisfy the claimed ranges, see MPEP 2131.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        
/LEE E SANDERSON/Primary Examiner, Art Unit 1782